United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
No appearance, for the Director

Docket No. 08-205
Issued: September 2, 2008

Oral Argument July 16, 2008

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2007 appellant filed a timely appeal from a November 17, 2006 decision
of the Office of Workers’ Compensation Programs denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant has established that he sustained occupational asthma in
the performance of duty due to accepted workplace exposures. On appeal, he, through his
attorney, asserts that the Office did not provide Dr. William C. Stewart, the impartial medical
examiner, with a complete, accurate statement of accepted facts.
FACTUAL HISTORY
On December 8, 2004 appellant, then a 57-year-old insulator, filed an occupational
disease claim (Form CA-2) asserting that he sustained occupational asthma and increasing

shortness of breath due to workplace exposures to fiberglass, silicates, welding smoke,
polychlorobenzenes, rubber, dusts, gases, fumes and smoke from “burning out” submarines from
1991 through January 14, 2004. Employing establishment health monitoring program records
demonstrate that beginning in February 1992, appellant worked in an environment with arsenic,
asbestos, cadmium, chromium, lead, polychlorobenzenes, respiratory hazards and solvents. A
position description specified that appellant fabricated and installed “all types of insulating
materials,” applied “vapor sealing compounds” and mixed “loose materials into cement or
plaster form for trowel application.” The position entailed exposure to dust, fumes, smoke,
gases, silica and asbestos. Appellant was issued protective clothing and an air feed respirator on
or before May 2003. He retired from the employing establishment effective April 1, 2005.
In a December 20, 2004 letter, the Office advised appellant of the type of additional
evidence needed to establish his claim, including a detailed history of work exposures and a
rationalized report from his attending physician explaining how and why those exposures would
cause the claimed respiratory condition.
Appellant submitted a February 2005 statement describing exposure to smoke from
welding and burning, fiberglass and calcium silicates. He alleged that the smoke and fiberglass
particles were “visible in the air and [on] all surfaces,” particularly in the shops. Appellant
asserted that respirators were not required although he often wore one.
The employing establishment controverted the claim, asserting that appellant “greatly
exaggerated” his exposures. The employing establishment acknowledged that while asbestos
and fiberglass dusts were present in appellant’s work environment, safety precautions in place
since 1991, including wetting equipment, ventilators, protective clothing and respiratory devices,
would have minimized his actual exposure. The employing establishment noted that the Office
had denied appellant’s claim for asbestosis under a separate file number.1
Appellant submitted medical evidence.2 Annual pulmonary testing as part of an
employing establishment industrial hygiene program showed an abnormally increased rate of
decline in forced expiratory volume and forced vital capacity from 1990 to 2004. A July 8, 1999
chest x-ray was abnormal, with linear parenchymal fibrosis and pleural thickening.3
In an April 9, 2002 report, Dr. R.A. Deedman, an attending family practitioner, diagnosed
bronchitis with reactive airway disease. In a December 15, 2003 report, he diagnosed
occupational asthma. Dr. Deedman explained in a January 4, 2004 report that appellant’s
shortness of breath improved markedly during a three-month absence following left knee
arthroscopy in September 2003. He opined that appellant’s “respiratory difficulties (low blood
oxygen and low peak flow readings) [were] related to occupational asthma. It appears that the
1

The asbestosis claim is not before the Board on the present appeal.

2

Appellant submitted February and March 2003 reports related to an episode of viral bronchitis.
November 16, 2004 report Dr. R. W. Martin, an attending cardiologist, ordered additional tests.
3

On

Appellant also submitted spirometry reports without interpretation from April 2001 to March 2003, pulmonary
function test reports from 2003 and 2004 and screening chest x-rays from July 15, 1999 to November 2004, which
were within normal limits.

2

fumes and gases generated by his work with fiberglass have contributed significantly to his
respiratory ailments.” Dr. Deedman recommended that appellant “should no longer work around
fiberglass insulation, dusts, fumes and gases.” He submitted periodic progress notes through
October 2004.4
In a September 17, 2002 note, L. Herring, a physician’s assistant at the employing
establishment’s health clinic, related appellant’s account of working with fiberglass and asbestos.
Appellant did “not wear a respirator as he [felt] uncomfortable doing so” due to shortness of
breath.
In an April 3, 2003 report, Dr. W.F. Nelson, an attending family practitioner diagnosed
congestive heart failure and a history of sleep apnea. In an April 16, 2003 report, Dr. Nelson
noted appellant’s history of pleural thickening and asbestos exposure. He diagnosed shortness of
breath “most likely secondary to pulmonary hypertension and possibly to asbestosis.”
In a November 10, 2004 report, Dr. William L. Boyan, an attending Board-certified
internist specializing in pulmonary medicine, described appellant’s history of asbestos exposure
while in the Navy prior to beginning work at the employing establishment and in his current
position. Appellant participated in demolishing “multiple submarines with constant exposure to
asbestos, heavy metals and fiberglass insulation.… When he works in or around fiberglass, he
gets wheezing and profoundly short of breath.” Pulmonary function tests revealed increasing
restriction. Based on pulmonary function testing,5 Dr. Boyan opined in a December 7, 2004
report that appellant had occupational asthma with particular sensitivity to fiberglass, although
“other agents could be problematic.” He cautioned that even “trivial exposure to fiberglass, such
as sitting near another person with fiberglass debris on his clothes, [would be] unhealthy and
dangerous.” Dr. Boyan explained in a January 4, 2005 report, that serial pulmonary function
tests showed decreased pulmonary function over the past 14 years. He diagnosed occupational
asthma with consequential mild pulmonary hypertension. Dr. Boyan explained that appellant’s
clinical history was typical for occupational asthma and that there was “no other explanation” for
his condition after extensive testing.
In a December 8, 2004 report, Dr. G.W. Duckworth, an attending Board-certified family
practitioner, noted appellant’s history of “allergic reactions to fiberglass and possibly other
agents.” He diagnosed occupational pneumonopathy related to occupational exposures.
In a May 6, 2005 statement of accepted facts, the Office stated that “[u]nprotected
exposure to asbestos and dust created by fiberglass [was] unlikely due to the extremely
controlled work environment at the [employing establishment].” The employing establishment
noted that appellant smoked tobacco for 17 years before quitting in 1985 and had “significant

4

A November 1, 2004 chest x-ray showed probable parenchymal scarring in the left lower lobe. A December 13,
2004 computed tomography scan showed a diminishing left posterior basal pleural parenchymal band.
5

In a November 18, 2004 report, Dr. Boyan noted that pulmonary function tests that day showed forced vital
capacity at 3.44 liters, 73 percent of predicted value, with total lung capacity at 72 percent of predicted volume. He
diagnosed mild restrictive airway disease and mild diffusion impairment, with voluntary ventilation at 88 percent of
predicted value.

3

exposure to asbestos, fiberglass, dust and fumes while serving” in the United States Navy from
1966 to 1989.
The Office obtained a second opinion from an Office medical adviser. In a May 10, 2005
report, the Office medical adviser reviewed the medical record and commented that the etiology
of appellant’s conditions was complicated by past tobacco use, bronchitis, obesity, sleep apnea
and pulmonary hypertension. He commented that while “inhalation of excessive amounts of any
particulate material can result in acute and temporary upper airway irritation, fiberglass [was] a
synthetic, relatively inert fiber and in general is an unlikely cause of occupational asthma … [or]
any long-lasting respiratory symptom or disease.” The medical adviser opined that additional
testing and evaluation were needed to determine the cause of appellant’s condition.
By decision dated May 19, 2005, the Office denied appellant’s occupational disease
claim on the grounds that fact of injury was not established. It found that appellant did not
establish that he was exposed to fiberglass, fumes and gases as alleged. The Office noted that
the employing establishment stated that appellant could not have been exposed to fiberglass or
asbestos as safety protocols were in place during his employment.
In a February 15, 2006 letter, appellant requested reconsideration.
additional evidence.6

He submitted

In a January 7, 2005 report, Dr. Boyan stated that after extensive pulmonary and cardiac
evaluations, occupational asthma was the only explanation for appellant’s condition. He noted
appellant’s longtime, “significant exposure to innumerable chemical compounds,” in particular
fiberglass. Dr. Boyan explained that appellant had “occupational asthma evidenced by his
history of worsening breathing at work and absence of any other explanation. This [was]
supported by the cardiopulmonary exercise test which show[ed] ventilatory limitation to
exercise.” He opined that the length and severity of appellant’s occupational exposures caused
chronic obstructive lung disease that was no longer fully reversible.
The Office then found a conflict of medical opinion between Dr. Boyan, for appellant and
the Office medical adviser, for the government. To resolve the conflict, it appointed Dr. Stewart,
a Board-certified internist specializing in pulmonology, as the impartial medical examiner. The
record indicates that the Office sent Dr. Stewart a statement of accepted facts and a copy of the
medical record for his review. The record contains a March 30, 2006 memorandum entitled
“Statement of Conflict of Medical Opinion.” The memorandum notes that Dr. Boyan believed
that appellant’s “symptoms [were] most provoked by fiberglass exposure at work.” The
memorandum does not contain additional information regarding appellant’s occupational
exposure to fiberglass, dust, fumes or other substances.
In a May 15, 2006 report, Dr. Stewart provided a history of injury and treatment. He
related appellant’s complaints of dyspnea, wheezing, cough and retrosternal chest pain.
Dr. Stewart noted that appellant smoked ¼ of a pack of cigarettes daily from 1968 to 1985, while
serving on submarines that were filled with second hand smoke. While working as an insulator
at the employing establishment beginning in 1991, he was exposed to “a number of potential
6

Appellant also submitted a copy of Dr. Deedman’s January 14, 2004 letter, previously of record.

4

pulmonary irritants,” including airborne fiberglass dust, welding and paint fumes, dust and fumes
from insulating cement, “particulate matter from the fiberglass and rock wool, fumes from paint
and fumes from cutting torches and power saws, all in the close confines of a ship. Filters,
respirators and suction ventilation were in use at times, but were difficult to use effectively.” On
examination, Dr. Stewart noted diminished breath sounds, mild cough and pitting edema of the
ankles. He stated an impression of “functionally significant dyspnea … [of] multifactorial …
etiology.” Dr. Stewart also diagnosed chronic bronchitis due to smoking, “infection, allergies or
a variety of inhaled gases or particulate irritants. It [was] in essence a nonspecific pulmonary
reaction to chronic pulmonary irritation, manifest by cough, shortness of breath, mucus
production and wheeze.” He noted that appellant’s exposure to cigarette smoke for 17 years
triggered his chronic bronchitis. Dr. Stewart also diagnosed restrictive lung disease due to
obesity, obstructive sleep apnea, mild pulmonary hypertension and esophageal regurgitation.
Dr. Stewart commented that if appellants’ description of his exposures was accurate, the
work environment “most certainly aggravated the chronic bronchitis. In contradiction, the
[employing establishment] describe[d] an extremely controlled work environment.” He noted
that, while fiberglass was a pulmonary irritant, it was not known to cause lung disease. “Serial
pulmonary function studies … [did] not demonstrated any progression in loss of function from
1991 to 2004.”
By decision dated November 17, 2006, the Office affirmed as modified the May 19, 2005
decision. It accepted that appellant was exposed to “dust created by fiberglass, fumes and gases
while working as an Insulator.” However, the Office found insufficient rationalized medical
evidence to establish a causal relationship between the accepted exposures and the claimed
respiratory condition. It noted that the Office medical adviser stated that appellant had other
respiratory abnormalities and that fiberglass, an inert material, was unlikely to cause asthma.
Dr. Stewart opined that appellant’s controlled work environment did not contribute to his
condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act7 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.8 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.9

7

5 U.S.C. §§ 8101-8193.

8

Joe D. Cameron, 41 ECAB 153 (1989).

9

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.10
Section 8123 of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.11 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.12 However, in a situation where the Office secures an opinion from an
impartial medical examiner for the purpose of resolving a conflict in the medical evidence and
the opinion from such examiner requires clarification or elaboration, it has the responsibility to
secure a supplemental report from the examiner for the purpose of correcting the defect in the
original opinion.13
ANALYSIS
The Office accepted that appellant was exposed to “dust created by fiberglass, fumes and
gases” while working at the employing establishment. However, it denied appellant’s
occupational disease claim on the grounds that the medical evidence did not establish a causal
relationship between those exposures and the claimed asthma condition. The Office accorded
the weight of the medical evidence to Dr. Stewart, a Board-certified internist specializing in
pulmonology. Where a case is referred to an impartial specialist to resolve a conflict of medical
opinion, the specialists’ opinion is accorded special weight if sufficiently rationalized and based
10

Solomon Polen, 51 ECAB 341 (2000).

11

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

12

Darlene R. Kennedy, 57 ECAB 414 (2006); Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB
272 (2002); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).
13

Nancy Keenan, 56 ECAB 687 (2005); Roger W. Griffith, 51 ECAB 491 (2000); Margaret M. Gilmore,
47 ECAB 718 (1996).

6

on a complete, accurate factual and medical history.14 In this case, the Board finds that
Dr. Stewart’s opinion was not based on a complete, accurate history of occupational exposures.
The record indicates that the Office provided Dr. Stewart with a May 6, 2005 statement
of accepted facts. Regarding appellant’s occupational exposures, this statement notes only that
unprotected “exposure to asbestos and dust created by fiberglass was unlikely” due to safety
protocols. However, the employing establishment did not assert that appellant could not have
been exposed. Appellant asserted in September 2002, that he could not wear the respirator
provided due to shortness of breath, indicating some period of direct exposure. Dr. Stewart did
not address this issue in his report. Also, Dr. Boyan, an attending Board-certified internist
specializing in pulmonology, opined on December 7, 2004 that as appellant was hypersensitive
to fiberglass, even “trivial exposure … such as sitting near another person with fiberglass debris
on his clothes, [would be] unhealthy and dangerous.” Dr. Stewart did not discuss whether such
brief periods of exposure caused or aggravated the claimed occupational asthma.
Also, the statement of accepted facts does not set forth the variety of substances to which
appellant was exposed. The Board notes that the employing establishment’s industrial hygiene
surveys state that, from February 1992 onward, appellant worked in environments contaminated
by arsenic, asbestos, cadmium, chromium, fiberglass, lead, polychlorobenzenes, other respiratory
hazards and solvents. His position description also noted exposure to vapor sealing compounds,
cement and silica. Yet, the statement of accepted facts provided to Dr. Stewart mentions only
asbestos and fiberglass. As the critical issue in the case is the causal relationship between
appellant’s occupational exposures and the claimed asthma, Dr. Stewart’s accurate knowledge of
those exposures is crucial to obtaining an accurate medical opinion; but the statement of accepted
facts provided to Dr. Stewart is incomplete.
The Board finds that the Office is now obligated to obtain a supplemental report as to
whether appellant sustained a respiratory condition to the accepted occupational exposures.15
The Board directs the Office to obtain additional information from the employing establishment
regarding the precise nature of the safety equipment appellant used, the safety protocols used and
any industrial hygiene reports documenting the presence and concentration of arsenic, asbestos,
cadmium, chromium, fiberglass, lead, polychlorobenzenes and solvents. The Office shall also
obtain appropriate information from the employing establishment regarding the precise periods
and duration of appellant’s exposure to these substances. It should then prepare a new statement
of accepted facts with a complete, accurate history of appellant’s occupational exposures. The
Office should provide Dr. Stewart with the new statement of accepted facts and request a
supplemental, clarifying report on the issue of causal relationship. This report shall address the
effect of appellant working without a respirator and the role of transient exposures to fiberglass
dust as described by Dr. Boyan. Following this and all other development deemed necessary, the
Office shall issue an appropriate decision in the case.

14

Darlene R. Kennedy, supra note 12.

15

See, e.g., Elmer K. Kroggel, 47 ECAB 557 (1996) (the Board remanded the case for the Office to obtain a
supplemental report from the impartial medical specialist).

7

CONCLUSION
The Board finds that the case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 17, 2006 is set aside and the case remanded for further
development consistent with this decision.
Issued: September 2, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

